PER CURIAM.
The employer/carrier appeals an order awarding permanent total disability *672(PTD) benefits to the claimant, appellee. We reverse. The record shows that the claimant has not reached actual maximum medical improvement (MMI). Where a claimant has not reached MMI by the expiration of the temporary benefit period and has presented no competent substantial evidence that she will be totally disabled when she does reach MMI, any claim for PTD benefits is premature. Olmo v. Rehabcare Starmed/SRS, 930 So.2d 789 (Fla. 1st DCA 2006). In this case, the claimant has not provided any competent substantial evidence that she will be totally disabled when she does reach MMI. Therefore, the award of PTD benefits, notwithstanding that claimant was no longer entitled to temporary benefits, constituted error. See generally id.
WOLF, VAN NORTWICK, and BROWNING, JJ., concur.